Exhibit 10.22.5


February 10, 2020
TriplePoint Capital LLC
Attn: Sajal Srivastava, President
2755 Sand Hill Road Suite 150
Menlo Park, CA 94025
legal@triplepointcapital.com
Re:    Plain English Warrant Agreement, dated as of December 2, 2011, by and
between Transphorm, Inc. and TriplePoint Capital LLC, as amended by that certain
letter amendment, dated as of May 20, 2015, by and between Transphorm, Inc. and
TriplePoint Capital LLC (the “Warrant”)
Dear TriplePoint Capital LLC:
We are pleased to announce that Transphorm, Inc., a Delaware corporation
(“Transphorm”) intends to enter into an Agreement and Plan of Merger and
Reorganization, by and among Transphorm, Peninsula Acquisition Corporation
(“Parent”) and Peninsula Acquisition Sub, Inc. (“Merger Sub”, and such
agreement, the “Merger Agreement”), pursuant to which Merger Sub will merge with
and into Transphorm, with Transphorm continuing as the surviving corporation and
a wholly-owned subsidiary of Parent (the ““Merger”), whereby the stockholders of
Transphorm will receive shares of common stock of Parent (“Parent Common Stock”)
in exchange for their capital stock of Transphorm. In connection with the
Merger, Transphorm will change its name to “Transphorm Technology, Inc.” and
Parent will change its name to Transphorm, Inc.
The Warrant currently provides that, until the greater of (i) 7 years from the
Effective Date (as such term is defined in the Warrant) or (ii) 5 years from the
effective date of Transphorm’s initial public offering, TriplePoint Capital LLC
(“TriplePoint”) is entitled to purchase 40,651 shares of common stock of
Transphorm (“Transphorm Common Stock”), at an exercise price of $4.51 per share
This letter is being delivered to TriplePoint to officially notify TriplePoint
of the Merger, and to advise TriplePoint that (i) in connection with the Merger,
the Warrant will be assumed by Parent, amended as set forth below and converted
into a warrant (the “Amended Warrant”) to purchase a number of shares of Parent
Common Stock equal to the number of shares of Transphorm Common Stock subject to
the Warrant immediately prior to the Merger (i.e., 40,651) , multiplied by the
conversion ratio applicable to shares of Transphorm Common Stock as specified in
the Merger Agreement (with the resulting number rounded down to the nearest
whole share), and (ii) the per share exercise price of the Amended Warrant will
be equal to the exercise price of the Warrant immediately prior to the Merger
(i.e., $4.51) divided by the conversion ratio applicable to shares of Transphorm
Common Stock as specified in the Merger Agreement (with the resulting exercise
price rounded up to the nearest whole cent).
By signing below, TriplePoint hereby acknowledges and agrees, contingent and
effective upon the consummation of the Merger, that, notwithstanding anything to
the contrary contained in the Warrant, the Warrant shall be exercisable for
3,369 shares of Parent Common Stock and the Warrant shall be amended as follows:




--------------------------------------------------------------------------------




1.
Where the Warrant currently references “Number of Shares 32,912, subject to
adjustment per the terms of this Warrant Agreement” on the first page of the
Warrant, such language shall hereby be replaced by “Number of Shares 3,369,
subject to adjustment per the terms of this Warrant Agreement”.

2.
Where the Warrant currently references “Price Per Share $4.51, subject to
adjustment per the terms of this Warrant Agreement” on the first page of the
Warrant, such language shall hereby be replaced by “Price Per Share $54.41,
subject to adjustment per the terms of this Warrant Agreement”.

3.
Section 1 of the Warrant is amended as follows:

a.
The definition of “Exercise Price” is hereby amended and restated in its
entirety to read: ““Exercise Price” means $54.41.”

b.
The definition of “Next Round” is hereby deleted in its entirety.

c.
The definition of “Warrant Stock” is hereby amended and restated in its entirety
to read: ““Warrant Stock” means the common stock of Peninsula Acquisition
Corporation, a Delaware corporation.”

3.
The third-to-last paragraph of Section 3 of the Warrant is hereby amended and
replaced in its entirety to read as follows: “During the term of this Warrant
Agreement, You will at all times from and after the Effective Date have
authorized and reserved a sufficient number of shares of Warrant Stock to
provide for the exercise of our rights to purchase Warrant Stock.”

4.
Section 9 of the Warrant is amended by adding the following sentence at the end
of the paragraph: “Notwithstanding anything herein to the contrary, nothing
herein will obligate You to provide Us with any financial or other information
at a time when doing so would cause You to violate SEC Regulation FD or any
similar laws absent your timely advance publication or public filing of such
information.”.

For purposes of clarity, all references to “Your Common Stock” and “Warrant
Stock” in the Warrant will, immediately following the consummation of the
Merger, refer to Parent Common Stock. Additionally, TriplePoint hereby waives
any notice or consent provisions in the Warrant not complied with hereunder in
connection with the Merger. Except as expressly modified by the terms of this
letter agreement, the Warrant shall remain in full force and effect in
accordance with its terms.
Please indicate TriplePoint’s consent and acknowledgement by signing two copies
of this letter, returning one copy by email to Justin Lu as justin.lu@wsgr.com,
with the original signed copy to follow by mail by February 12, 2020 to Wilson
Sonsini Goodrich & Rosati, Attn: Arjun Adusumilli, 650 Page Mill Road, Palo
Alto, CA 94304. Please keep the other signed copy for your records. If the
Merger is not completed, this consent and acknowledgement will be of no effect.
We are extremely excited about the contemplated Merger and the opportunity to
continue our relationship with you following completion of the Merger. Should
you have any questions regarding this notice, please contact me at (805)
456-1300 or cmcaulay@transphormusa.com. Thank you for your cooperation in this
matter.




--------------------------------------------------------------------------------




Very truly yours,
 
/s/ Cameron McAulay
Transphorm, Inc
Name: Cameron McAulay
Title: Chief Financial Officer





--------------------------------------------------------------------------------





On behalf of TriplePoint, I have read the foregoing, understand it, and by
signing below, acknowledge and agree to the foregoing consent, affirmation and
waiver.
TRIPLEPOINT CAPITAL LLC
 
 
 
 
 
 
By:
/s/ Sajal Srivastava
Name:
Sajal Srivastava
Title:
President
Dated:
February 7, 2020



[Signature Page to Warrant Amendment (TriplePoint 2011)]